DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-8, 11, 13-18, 20-22, 25-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19, 21, 23 and 24 of U.S. Patent No. 11/068,531. Although the claims at issue are not identical, they are not patentably distinct from each other because each is directed to retrieval and display of information within an augmented reality environment in response to user interaction initiating a visual search based on an obtained image.

Claims 1-4, 6-9, 15-18, 20-23 and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 11-18 and 24 of U.S. Patent No. 10/372,751. Although the claims at issue are not identical, they are not patentably distinct from each other because each is directed to retrieval and display of information within an augmented reality environment in response to user interaction initiating a visual search based on an obtained image.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 5-15, and 19-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashwin Swaminathan et al, US 2014/0168056 A1.


Independent claim 1, Swaminathan discloses a method of processing one or more images, the method comprising: 

obtaining, using an image capture device, at least one image of a scene (i.e. HMD camera – Fig. 3, 4; Para 57 - obtains field of view – Fig. 3 “302”; Para 58); 

receiving a first input from a user of the device, wherein the first input comprises a non- touch input (i.e. receive user eye gaze input at a displayed target image - Fig. 12 “1204-1208”); 

determining a portion of interest within the scene based on the first input (i.e. determining an area of interest based on the user eye gaze at a displayed target image) (Fig. 12 “1204-1208”); 

displaying, in response to the first input, content associated with the portion of interest (i.e. an area of interest identified based on user gaze displays a graphical representation to provide feedback to the user - Fig. 4 “414”; Para 59-60); 

receiving a second input from the user of the device, and wherein the second input is associated with the displayed content (i.e. initially an area of interest is graphically represented upon user gaze, followed by additional user gaze of the object tag representing the area of interest - Para 60, 61, 67); and

 initiating an action based on the second input (i.e. initiating a database search – Para 86).  

Swaminathan fails to disclose wherein the second input comprises a non-eye gaze input.

Swaminathan suggests wherein the second input comprises a non-eye gaze input as he discloses a system including one or more input devices, which includes an input/output device that may be integrated in a touch screen display - Para 42).


It would have been obvious before the effective filing date of the claimed invention at the time the invention was made to substitute a touch input with the method of Swaminathan because both eye gaze and touch input enable the same user interactive functions, and additionally providing touch input increases the type of interaction tools available to the user, while providing predictable results.







Claim 5, Swaminathan discloses the method of claim 1, wherein the second input includes an input (i.e. user interaction with an icon - Para 63).  

Swaminathan fails to disclose a touch input.

Swaminathan suggests a touch input as he discloses a system including one or more input devices, which includes an input/output device that may be integrated in a touch screen display (Para 42).

Similar rationale as applied in the rejection of claim 1 applies herein.


Claim 6, Swaminathan discloses the method of claim 5, wherein the second input includes an interaction with a physical button of the device (i.e. the area of interest may be graphically represented as an icon, such as a magnifying glass, at the location of the augmented reality information - Para 6, 9, 91, where the icon may be interactive - Para 63).  


Claim 7, Swaminathan discloses the method of claim 1, wherein receiving the first user input comprises tracking an eye gaze of the user to determine a location of the eye gaze relative to a display (i.e. the process provides face detection and eye gaze tracking information based on the position of a user’s iris — Para 58; the circles, representing the area of interest of the user's gaze, can be used to create a tracking effect as the user's gaze moves - Para 60), 
wherein the portion of interest within the scene corresponds to the location of the eye gaze (i.e. determine an area interest based on the gaze tracking - Para 60; the area of interest is used to determine a target object - Para 61).  


Claim 8, Swaminathan discloses the method of claim 1, wherein receiving the first user input comprises tracking a gesture of the user to determine a location of the gesture (i.e. the process provides face detection and eye gaze, e.g. gesture, tracking information based on the position of a user’s iris — Para 58; the circles, representing the area of interest of the user's gaze, can be used to create a tracking effect as the user's gaze moves - Para 60), wherein the portion of interest within the scene corresponds to the location of the gesture (i.e. determine an area interest based on the gaze tracking - Para 60; the area of interest is used to determine a target object - Para 61).  



Claim 9, Swaminathan discloses the method of claim 1, wherein the content comprises a boundary (i.e. user gaze indicates an area of interest represented by a circle, for example; the length of time of a user's gaze modifies the diameter of a circle representing the area of interest - Fig. 4 "414"; Para 60).  


Claim 10, Swaminathan discloses the method of claim 1, wherein the action comprises a visual search process associated with the portion of interest (i.e. eye gaze indicating an area of interest — Para 60,85 - that can be transmitted to a remote server as a query or for a visual search application - Para 86). 


Claim 11, Swaminathan discloses the method of claim 10, further comprising processing the at least one image of the scene to generate data associated with the portion of interest (i.e. the location of the area of interest is used to select a segmented image area of interest - Para 85).  


Claim 12, Swaminathan discloses the method of claim 11, further comprising transmitting the data to a remote device configured to generate visual search results (i.e. the location of the area of interest is used to select a segmented image area of interest - Para 85; that can be transmitted to a remote server as a query or for a visual search application - Para 86). 



Claim 13, Swaminathan discloses the method of claim 12, further comprising: receiving the visual search results from the remote device (i.e. AR, augmented reality, information is presented with the associated AR target object located at the area of interest — Para 61; the AR information can be an AR object tag that represents additional data displayed over the image - Para 61; the object tag can be location based information retrieved from a server - Para 62); and displaying the visual search results on a display (i.e. the AR information can be an AR object tag that represents additional data displayed over the image - Para 61; Fig. 6A, 8).  



Claim 14, Swaminathan discloses the method of claim 1, wherein the at least one image of the scene corresponds to a field of view observed by the user through a head mounted device (i.e. the area of interest gazed upon by a user via a HMD – Para 57, 60).


Independent claim 15, the claim is similar in scope to claim 1.  Therefore, similar rationale as applied in the rejection of claim 1 applies herein.


Claims 19-28, the corresponding rationale as applied in the rejection of claims 5-14 apply herein.


Independent claim 29, the claim is similar in scope to claim 1.  Therefore, similar rationale as applied in the rejection of claim 1 applies herein.



Claim(s) 2-4 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashwin Swaminathan et al, US 2014/0168056 A1 as applied to claims 1 and 15 above, and further in view of Wenlong Li, US 2014/0208207 A1.



Claim 2, Swaminathan discloses receiving second input (Para 42, 60-61, 67). 

Swaminathan fails to disclose the method of claim 1, wherein the second input comprises a gesture, which Li discloses (i.e. a computing/viewing device – Para 18 – receives a gesture – Para 32 – to obtain an image portion for performing a visual search – Para 13, 58).  

It would have been obvious before the effective filing date of the claimed invention at the time the invention was made to substitute Li’s gesture for the user input of Swaminathan because each provides a system with input for identifying content to use in performing a search, where a gesture and gaze input are exemplary input methods that provide the same function.  Thus, the second input as a gesture yields predictable results.



Claim 3, Swaminathan discloses receiving second input (Para 42, 60-61, 67). 

Swaminathan fails to disclose the method of claim 2, wherein the gesture includes a hand gesture, which Li discloses (i.e. a computing/viewing device – Para 18 – receives a hand gesture – Para 32).

Similar rationale as applied in the rejection of claim 2 applies herein.

Claim 4, Swaminathan discloses the method of claim 3, an interaction with an icon (i.e. the area of interest may be graphically represented as an icon, such as a magnifying glass, at the location of the augmented reality information - Para 6, 9, 91, where the icon may be interactive - Para 63; the location of the area of interest is used to select a segmented image area of interest — Para 85; that can be transmitted to a remote server as a query or for a visual search application - Para 86). 
Swaminathan suggests an interaction with a search icon as he teaches displaying an area of interest graphically represented as a magnifying glass icon, which upon receiving a user's lingering gaze results in the area of input being provided as search input (Para 86).
Swaminathan fails to disclose the gesture.
Li disclose the gesture (Para 32, 58).
Similar rationale as applied in the rejection of claim 2 applies herein.

Additionally, it would have been obvious before the effective filing date of the claimed invention at the time the invention was made to combine a search icon with the method of Swaminathan because Swaminathan teaches displaying an area of interest graphically represented as a magnifying glass icon, which upon a user's lingering gaze results in the area of input being provided as search input. Thus, the magnifying glass graphical representation suggests a search icon as it enables initiation of a search, which yields predictable results.  



Claims 16-18, the corresponding rationale as applied in the rejection of claims 2-4 apply herein.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTE HARRISON whose telephone number is (571)272-7659. The examiner can normally be reached Monday - Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANTE E HARRISON/Primary Examiner, Art Unit 2619